Filed 6/25/21 P. v. Morelos CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                             F080898
             Plaintiff and Respondent,
                                                                          (Fresno Super. Ct. No. F17904961)
                    v.

 ANGEL MORELOS,                                                                           OPINION
             Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Heather M.
Jones, Judge.
         Jeffrey S. Kross, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




         *   Before Hill, P.J., Levy, J. and Detjen, J.
                                      INTRODUCTION
          Appellant and defendant Angel Morelos pleaded guilty to first degree murder and
was sentenced to 50 years to life. On appeal, his appellate counsel has filed a brief that
summarizes the facts with citations to the record, raises no issues, and asks this court to
independently review the record. (People v. Wende (1979) 25 Cal.3d 436 (Wende).) We
affirm.
                                           FACTS1
          On August 5, 2017, defendant and two minor accomplices entered a jewelry store
as it was about to close and asked to see some jewelry. One of the store’s owners,
Ms. Gamez, showed them the requested items. The three males grabbed the jewelry and
ran out of the door. Ms. Gamez screamed and her husband, Ismael P., chased the
suspects. He tackled defendant to the ground, and defendant dropped some of the
jewelry. Ms. Gamez’s 22-year-old son, Christopher Leon, caught up with Ismael and
cautioned him not to beat up defendant. Ismael agreed and chased the other suspects
while Mr. Leon detained defendant.
          Defendant pulled a handgun from his pants and fatally shot Mr. Leon twice in the
face. A car arrived to pick up defendant, he got in, and the group escaped. A witness
obtained the car’s license plate number.
          Defendant was later identified from the store’s surveillance videos as one of the
suspects who committed the robbery, and the person who shot and killed Mr. Leon. The
surveillance video, fingerprints found at the store, and additional investigation resulted in
the identification of three juveniles as his accomplices.
          Defendant was arrested, advised of the warnings pursuant to Miranda v. Arizona
(1966) 384 U.S. 436, and agreed to answer questions. He initially denied any
involvement in the crime, but subsequently admitted that he entered the store to steal

          1
         The following facts are from the police reports, which the parties stipulated to as
the factual basis for the plea, as summarized in the probation report.


                                               2.
jewelry, and that he shot Mr. Leon while struggling with him. Defendant claimed he did
not intend to kill the victim.
                             PROCEDURAL BACKGROUND
       On August 25, 2017, a felony complaint was filed in the Superior Court of Fresno
County that charged defendant with count 1, first degree murder of Mr. Leon (Pen. Code,
§ 187, subd. (a)),2 with the special allegation that he personally and intentionally
discharged a firearm that caused death (§ 12022.53, subd. (d)).
       On March 7, 2019, defendant pleaded guilty to first degree murder and admitted
the firearm enhancement, with the understanding that he faced a maximum prison
sentence of 50 years to life. The parties stipulated to the police reports as the factual
basis for the plea.
       On May 20, 2019, defendant filed a motion for the court to dismiss the firearm
enhancement pursuant to section 12022.53, subdivision (h). Defendant acknowledged
the seriousness of his crime but argued the court should exercise its discretion because he
was 18 years old, unemployed, and had no hope at the time of the offense.
       On November 14, 2019, defendant filed a motion to request a youthful offender
parole hearing pursuant to People v. Franklin (2016) 63 Cal.4th 261. On November 21,
2019, the court granted defendant’s motion for a Franklin hearing and scheduled the
matter.
Sentencing
       On February 11, 2020, the court held the sentencing hearing and denied
defendant’s motion to dismiss the firearm enhancement. The court cited the facts of the
case, defendant’s decision to arm himself before he committed the robbery, the length of
time the incident lasted, that defendant was not taken by surprise, and he had time to
decide whether to use his gun before he shot Mr. Leon.

       2   All further statutory citations are to the Penal Code unless otherwise indicated.


                                               3.
       The court imposed an aggregate term of 50 years to life, based on 25 years to life
for count 1, with a consecutive term of 25 years to life for the firearm enhancement.
       The court stated it was going to impose a restitution fine of $10,000, but instead
reduced the amount to $300 (§ 1202.4, subd. (b)) and suspended the $300 parole
revocation fine (§ 1202.45). It also imposed a $40 court operations assessment
(§ 1465.8), and a $30 criminal conviction assessment (Gov. Code, § 70373).
       The court ordered direct victim restitution of $7,500 to the Victim Compensation
Board, and $31,189 to Ms. Gamez (§ 1202.4, subd. (f)). The court further ordered,
consistent with the parties’ stipulation, that defendant was jointly and severally liable for
the direct victim restitution orders with the four minor accomplices who were separately
charged in juvenile court – A.S., C.G., A.G., and A.Z.
       On February 27, 2020, the court conducted the Franklin hearing for defendant to
present evidence relevant to a future youth offender parole hearing.
       On March 3, 2020, the abstract of judgment was filed but it did not state that
defendant was jointly and severally liable for victim restitution orders with the four
minors.
       On March 4, 2020, defendant filed a timely notice of appeal.
Postjudgment motion
       On June 18 and October 12, 2020, appellate counsel sent letters to the trial court
pursuant to section 1237.2 and requested correction of the abstract of judgment to reflect
the order that defendant was jointly and severally liable with the four minors for the
victim restitution amounts.
       On June 17, 2021, the trial court issued an amended abstract of judgment stating
that as to the victim restitution orders of $7,500 to the Victim Compensation Board, and
$31,189 to Ms. Gamez (§ 1202.4, subd. (f)), defendant was “jointly and severally liable
with minor codefendants A.S., C.G., A.G., and A.Z.”



                                              4.
                                      DISCUSSION
       As noted above, defendant’s counsel has filed a Wende brief with this court. The
brief also includes the declaration of appellate counsel indicating that defendant was
advised he could file his own brief with this court. By letter on November 16, 2020, we
invited defendant to submit additional briefing. To date, he has not done so.
       After independent review of the record, we find that no reasonably arguable
factual or legal issues exist.
                                     DISPOSITION
       The judgment is affirmed.




                                            5.